Motion by Kevin B. Dwyer for reinstatement to the bar as an attorney and counselor-at-law. Mr. Dwyer was admitted to the bar at a term of the Appellate Division of the Supreme Court in the *943Second Judicial Department on April 9, 1980, under the name Kevin Bruce Dwyer. In an unrelated proceeding, by opinion and order of this Court dated November 25, 1991, Mr. Dwyer was suspended from the practice of law for a period of three years (see Matter of Dwyer, 171 AD2d 376 [1991] [App Div docket No. 1990-06886]). By decision and order on motion of this Court dated January 16, 1998, Mr. Dwyer was reinstated to the practice of law. By decision and order on motion of this Court dated June 1, 2001, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute this disciplinary proceeding, and Mr. Dwyer was suspended from the practice of law, pursuant to 22 NYCRR 691.4 (1) (1) (ii). By opinion and order of this Court dated April 29, 2002, Mr. Dwyer was disbarred based on nine charges of professional misconduct (see Matter of Dwyer, 292 AD2d 146 [2002]). By decision and order on motion of this Court dated February 8, 2012, Mr. Dwyer’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is ordered that the motion is granted; and it is further, ordered that, effective immediately, Kevin Bruce Dwyer, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Kevin Bruce Dwyer to the roll of attorneys and counselors-at-law. Eng, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.